Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 1 of 26 PageID #: 8




                    Exhibit *A"
         Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 2 of 26 PageID #: 9
                                                                                             rNDEx NO. 607488/2020
r   NYSCEF DOC.   NO.   1                                                             RECEIVED NYSCEF: 07         /23/2020



                  SUPREME COURT OF THE STATE OF NEW YORK
                  COUNry OF NASSAU
                                                                       X
                  MARGUERITE RUGGERI,
                                                                                  SUMMONS
                                                    Plaintiff,

                                       -against-                           tndex No.. 607488/2020

                  TARGET CORPORATION, RETAIL                               Date purch ur"4. 7 /   23   /   2020
                  GROCERS GROUP, INC. d/b/a FINE
                  FARE SUPERMARKET, WESTBURY
                  PROPERTIES, L.L.C., WESTBURY
                  MEAT CORP., and FINE FARE
                  SUPERMARKETS,

                                                    Defendants.


             PLAINTIFF DESIGNATES NASSAU COUNTY AS PLACE OF TRIAL
             BASIS OF VENUE IS THE DEFENDANT'S RESIDENCE

             YOU ARE HEREBY SUMMONED to answer the Complaint in this action by serving
             your Answer on Plaintiff's attorneys within 20 days after service of this Summons,
             exclusive of the day of service, or within 30 days after service is complete if this Summons
             is not personally delivered to you within the State of New York. In case of your failure
             to Answer or Appear, Judgment will be taken against you by default for the relief
             demanded in the Complaint.

             Dated: Mineola, New York
                    luly 23,2020

                  PLAINTIFF'S ADDRESS:                            DEF-ENDANTS' ADDRES SES:

                  MARGUERITE RUGGERI                              TARGET CORPORATION
                  653 Whittier Street                             1.000 Nicollet Mall
                  Westbury, New York 11590                        Minneapolis, Miruresota 55403

                                                                  RETAIL GROCERS GROUP, INC.
                                                                  455 16th Street
                                                                  Carlstadt, New ]ersey 07072




                                                       tof25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 3 of 26 PageID #: 10
                                                                                NO. 60.1488/2020
                                                                              rNDEX
NYSCEF DOC.   NO,   1                                               RECEIVED NYSCEF | 01 /23/2020




                                                  WESTBURY PROPERTIES, L.L.C.
                                                  220 Westbury Avenue
                                                  P.O. Box 348
                                                  Carle Place, New York   115'1,4


                                                  WESTBURY MEAT CORP.
                                                  595 Old Country Road
                                                  Westbury, Ne* York 11590

                                                  FINE FARE SUPERMARKETS
                                                  595 Old Country Road
                                                  Westbury, New York L1590


              Yours, etc.

              WErrzPescALE



              By: BRIAN      C. PASCALE
              Attorney  for Plaintiff
                         s

              22l Mineola Boulevard
              Mineola, New York 11501
              Tel: (515) 280-471.6




                                          2of25
     Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 4 of 26 PageID #: 11
                                                                                          rNDEX NO. 601488/2020
NYSCEF. DOC.   NO.   L                                                           RECETVED NYSCEF; 07   /23/2020




               SUPREME COURT OF THE STATE OF NEW YORK
               COLINry OF NASSAU

               MARGUERITE RUrcERI,
                                                                               VERIFIED
                                                  Plaintiff,                  COMPLAINT
                                      -against-
                                                                      Index   No.:   607488/2020
               TARGET CORPORATION, RETAIL
               GROCERS GROUP, INC. d/b/a FINE                         Date Purchased: 7/23/2020
               FARE SUPERMARKET, WESTBURY
               PROPERTIES, L.L. C., \ATESTBURY
               MEAT CORP., and FINE FARE
               SUPERMARKETS,

                                                  Defendants.


                     Plaintiff, MARGUERITE RUGGERI, by her attorneys,                 WslrzPesceLE,

          cotrplaining of the Defendants, TARGET CORPORATION, RETAIL GROCERS GROUP,

          INC. d/b/ a FINE FARE             SUPERMARKET, WESTBURY PROPERTIES, L.L.C.,

          WESTBURY MEAT CORP., and FINE FARE SUPERMARKETS, respectfully alleges,

          upon information and beliel the following:

                     1.   At all times hereinafter mentioned, Plaintift MARGUERITE RUGGERI, was

          a    resident of the State of New York, County of Nassau.

                     2.   At all times hereinafter mentioned Defendant, TARGET CORPORATION,

          was a domestic corporation duly organized and existing under and by virtue of the laws

          of the State of New York.




                                                     3 of. 25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 5 of 26 PageID #: 12
                                                                                        rNDEX NO. 607488/2020
NYSCEF DOC.   NO.   1                                                             RECEIVED NYSCEF:     0'1   /23/2020



                    3.   At all times hereinafter mentioned, Defendant, TARGET CORPORATION,

         was a foreign corporation transacting and/or conducting and/or doing and/or soliciting

         business within the State of New York.

                    4.   At all times hereinafter mentioned Defendant, TARGET CORPORATION,

         was a domestic limited liabitity company duly organized and existing under and by

         virtue of the laws 6f the State of New York.

                    5.   At all times hereinafter mentioned Defendant, TARGET CORPORATION,

         was a foreign limited liabilify company transacting and/or conducting and/or doing

         and/or soliciting business within the State of New York.

                    6.   At all times herein#ter mentioned Defendant, TARGET CORPORATION,

         was a business enterprise transacting and/or conducting and/or doing and/or soliciting

         business within the State of New York,

                    7.   At all times hereinafter mentioned Defendant, RETAIL GROCERS GROUP,

         INC. d/b/a FINE FARE SUPERMARKET, was a domestic corporation duly organized

         and existing under and by virtue of the laws of the State of New York.

                    8.   At all times hereinafter mentioned Defendant, RETAIL GROCERS GROUR

         INC. d/b/a FINE FARE SUPERMARKET, was            a   foreign corporation duly organized and

         existing under and by virtue of the laws of the State of New York.

                    9.   At all times hereinafter mentioned Defendant, RETAIL GROCERS GROUR

         INC.   d/b/a FINE FARE SUPERMARKET,        was a domestic limited liability company duly

         organized and exisiing under and by virtue of the laws of the State of New York.




                                                  4of25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 6 of 26 PageID #: 13
                                                                                       rNDEx NO. 607488/2020
NYSCEF DOC.   NO.   1                                                          RECEIVED NYSCEF: 07   /23/2020



                    10.     At all times hereinafter mentioned Defendant, RETAIL GROCERS GROUP,

         INC.   d/b/a       FINE FARE SUPERMARKET, was a foreign limited liability company duly

         organized and existing under and by virtue of the laws of the State of New York.

                    1'J'.   At all times hereinafter mentioned Defendant, RETAIL GROCERS GROUP,

         INC. d/b/a FINE FARE SUPERMARKET, was a business enterprise transaciing and/or

         conducting artd/or doing and/or soliciting business within the State of New York.

                    1,2.    At all times hereinafter mentioned Defendant, WESTBURY   PROPERTIES,

         L.L.C., was a domestic corporation duly organized and existing under and by virtue of

         the laws of the State of New York.

                    13.     At all times hereinafter mentioned Defendant, WESTBURY   PROPERTIES,

         L.L.C., was a foreign corporation duly organized and existing under and by virtue of the

         laws of the State of New York.

                    L4.     At all times hereinafter mentioned Defendant, WESTBURY   PROPERTIE

         L.L.C., was a domestic limited liability company duly organized and existing under and

         by virtue of the laws of the State of New York.

                15.         At all times hereinafter mentioned Defendant, WESTBURY PROPERTIET

         L.L.C., was a foreign limited liability company duiy organized and existing under and by

         virtue of the laws of the State of New York.

                    L6.     At all times hereinafter mentioned Defendant, WESTBURY   PROPERTIES,

         L.L.C., was a business enterprise transacting and/or conducting and/or doing and/or

         soliciting business within the State of New York.




                                                    5of25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 7 of 26 PageID #: 14
                                                                                         rNDEX NO. 607488/2020
NYSCEF DOC.   NO. I                                                               RECEIVED NYSCEF:      0'7   /23/2020



                  \7.       At all times relevant herein, Defendant, WESTBURY   PROPERTIES, L.L.C.,

         maintained     a   principal place of business at220 Westbury Avenue, Carle Place, County of

         Nassau, State of New York.

                  18.       At all times hereinafter mentioned Defendant, WESTBURY MEAT       CORP.

         was a domestic corporation duly organized and existing under and by virtue of the laws

         of the State of New York

                  19.       At all times hereinafter rnentioned Defendant, WESTBURY MEAT      CORP.

         was a foreign corporation duly organized and existing under and by virtue of the laws of

         the State of New York.

                  20.       At all times hereinafter mentioned Defendant, WESTBURY MEAT       CORP.

         was a domestic limited liability company duly organized and existing under and by

         virtue of the laws of the State of New York.

                  21.       At all times hereinafter mentioned Defendant, WESTBURY MEAT       CORP.

         was a foreign limited liability company duly organized and existing under and by virtue

         of the laws of the State of New York.

                  22.       At all times hereinafter mentioned Defendant, WESTBURY MEAT       CORP.

         was a business enterprise transacting and/or conducting and/or doing and/or soliciting

         business within the State of New York.

                  23. At all times hereinafter mentioned Defendant, FINE                       FARE

         SUPERMARKbTS, was a domestic corporation duly organized and existing under and

         by virtue of the laws of the State of New York.




                                                      6 of. 25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 8 of 26 PageID #: 15
                                                                                       rNDEX NO. 607488/2020
NYSCEF DOC.   NO.   1                                                           RECEIVED NYSCEF: 07 /23/2020




                    24. At all times hereinafter mentioned             Defendant, FINE FARE

         SUPERMARKETS, was a foreign corporation duly organized and existing under and by

         virtue of the laws of the State of New York.

                    25. At all times hereinafter mentioned Defendant, FINE                   FARE

         SUPERMARKET$ was a domestic limited liability company duly organized and existing

         under and by virtue of the laws of the State of New York.

                    26. At all times        hereinafter mentioned Defendant, FINE FARE

         SUPERMARKETS, was a foreign limited liability company duly organized and existing

         under and by virtue of the laws of the State of New York.

                    27. At all times        hereinafter rnentioned Defendant, FINE FARE

         SUPERMARKETS, was a business enterprise transacting and/or conducting and/or

         doing and/or soliciting business within the State of New York.

                    28.   Defendants are not entitled to invoke the limited liability provisions of

         CPLR Article 16 as this lawsuit falls within one or more of the exceptions set forth in

         CPLR Section 1602.



                                 As aNn Fon A FInsr Ceusn or Acrror.l
                                          TARGET CORPORATION
                                                 Iuly   1O 2019

                    29.   At all times hereinafter mentioned, Defendant, TARGET CORPORATION,

         owned the properfy known as)99 Corporate Drive, Westbury, New York.

                    30.   At all times hereinafter mentioned, Defendant, TARGET CORPORATION,

         was the lessor of the property known as 999 Corporate Drive, Westbury, New York.




                                                    7of25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 9 of' 26 PageID #: 16
                                                                                     rNDEX   NO.   60'1488 / 2020

NYSCEF DOC.   NO.   1                                                          RECEIVED NYSCEF: 07    /23/2020



                    31.   At all times hereinafter mentioned, Defendant, TARGET CORPORATION,

         was the lessee of the property known as 999 Corporate Drive, Westbury, New York.

                    32.   At all times hereinafter mentioned, Defendant, TARGET CORPORATION,

         maintained the property known as999 Corporate Drive, Westbury, New York,

                    33.   At all times hereinafter mentioned, Defendant, TARGET CORPORATION,

         managed the irroperty known as999 Corpoiate Drive, Westbury, New York

                    34. , At all times hereinafter   mentioned, Defendant, TARGET CORPORATION,

         repaired the property known as 999 Corporate Drive, Westbury, New York.

                    35.   At all times hereinafter mentioned, Defendant, TARGET CORPORATION,

         controlled the property known as 999 Corporate Drive, Westbury, New York.

                    36.   At all times hereinafter mentioned, Defendant, TARGET CORPORATION,

         operated the property known as 999 Corporate Drive, Westbury, New York.

                    37.   At all times hereinafter mentioned, Defendant, TARGET CORPORATION,

         supervised the property known as999 Corporate Drive, Westbury, New York.

                    38. At all times relevant herein, Defendant,    TARGET CORPORATION, was

         responsible for maintenance of the property known as 999 Corporate Drive, Westbury,

         New York.

                    39. At all times relevant        herein, Defendant, TARGET CORPORATION, its

         agents, servants, employees, and/ or licensees, was responsible for maintenance of the

         property known as999 Corporate Drive, Westbury, New York.




                                                        8of25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 10 of 26 PageID #: 17
                                                                                        INDEX NO. 601488/2020
NYSCEF DOC.   NO.   1                                                             RECEIVED NYSCEFT 07   /23/2020



                    40. At all times relevant herein, it was the duty of Defendant, TARGET
         CORPORATION, its agents, servants, employees, andf or licensees to maintain the

         property known as999 Corporate Drive, Westbury, New York.

                    4'1.. At all   times relevant herein,   it   was the duty of Defendant, TARGET

         CORPORATION, its agents, servants, employees, andf or licensees to maintain said

         premises in a reasonably safe condition for persons using the same, including Plaintiff

         hereiry by removing accumulations of slippery substances from the isle floors.

                    42.   On or about Juty 1O 2019, the property known as 999 Corporate Drive,

         Westbury, New York was in a dangerous, defective, hazardous, and unsafe condition.

                    43.   On or about July 10, 201.9, the property known as 999 Corporate Drive,

         Westbury, New York was in a dangerous, defective, hazardous, and unsafe condition due

         to the negligence, recklessness,     carelessness and culpability   of Defendant, TARGET
         CORPORATION.

                    44.   On or aboutJuly \0,2019, Plaintiff, MARGUERITE RUGGERI, properly was

         at the property known as 999 Corporate Drive, Westbury, New York.

                    45.   On or about |uly 10, 2019, Plaintift MARGLIERITE RUGGERI, was caused

         to fall at the property known as999 Corporate Drive, Westbury, New York.

                    46.   On or about July 10, 20L9, Plaintift MARGUERITE RUGGERI, was caused

         to fall at the property known as999 Corporate Drive, Westbury, New York, as a result of

         a dangerous, defective, hazardous, and unsafe condition.




                                                    9of25
   Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 11 of 26 PageID #: 18
                                                                      rNDEX N0. 607488/2020
NYSCEF DOC.   NO.   1                                                                  RECEIVED NYSCEF: 07   /23/2020



                    47.    On or about |uly   1.0, 2019,   Plaintifl MARGUERITE RUGGERI, was       caused

         to fall at the property known as999 Corporate Drive, Westbury, New York, as a result of

         the recklessness, carelessness, and culpability of Defendant, TARGET CORPORATION,

                    48.    By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, was caused

         to sustain serious bodily at the time and place described above.

                    49.    By virtue of the foregoing, Plaintiff, MARGTIERITE RUGGERI, was caused

         to sustain serious bodily injury due the negligence, recklessness,             carelessness and

         culpability of Defendant, TARGET CORPORATION.

                    50.    By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, has been

         damaged in an amount, which exceeds the jurisdictional limits of all state courts save the

         Supreme Court of the State of New York.



                                As nNp Fon e Sucorun CnUSE OF ACTION
                        RETAIL GROCERS GROUP,INC. d/b/a FINE FARE SUPERMAKET
                                                     iuly ts,ztits
              . 51.        Plaintiff, MARGUERITE RUGGERI, repeats, reiterates, and realleges each

         and every allegation contained in the preceding paragraphs as though fully set forth below.

                    52. At all times hereinafter           mentioned, Defendant, RETAIL GROCERS

         GROUR INC.         d/b/a FINE   FARE SUPERMARKET, owned the property known as 595

         Old Country Road, Westbury, New York.

                  53. At all times hereinafter             mentioned, Defendant, RETAIL GROCERS

         GROUR INC.         d/b/a FINE FARE SUPERMARKET,             was the lessor of the property known

         as 595   Old Country Road, Westburp New York.




                                                       10 of   25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 12 of 26 PageID #: 19
                                                                                         rNDEX NO. 60'1488/2020
NYSCEF DOC.   NO.   1                                                             RECEIVED NYSCEF; 0't   /23/2020



                    54. At all   times hereinafter mentioned, Defendant, RETAIL           GROCERS

         GROUR INC.        d/b/a FINE FARE SUPERMARKET,          was the lessee of the property known

         as 595     Old Country Road, Westbury, New York.

                    55. At all times hereinafter   mentioned, Defendant, RETAIL GROCERS

         GROUR INC.        d/b/a FINE FARE   SUPERMARKET, maintained the property known as

         595 Old. Country Road, Westbury, New York

                    56. At all times hereinafter   mentioned, Defendant, RETAIL GROCERS

         GROUR INC. d/b/a FINE FARE SUPERMARKET, managed the property known                    as 595


         Old Country Road, Westbury, New York.

                    57. At all times hereinafter   mentioned, Defendant, RETAIL GROCERS

         GROUP,INC. d/b/a FINE FARE SUPERMARKET, repaired the property known                  as 595


         Old Country Road, Westbury, New York.

                    58. At all times hereinafter   mentioned, Defendant, RETAIL GROCERS

         GROUP, INC.       d/b/a FINE FARE   SUPERMARKET, controlled the property known as

         595   Old Country Road, Westbury, New York.

                    59. At all times hereinafter   mentioned, Defendant, RETAIL GROCERS

         GROUP,INC. d/b/a FINE FARE SUPERMARKET, operated the property known                  as 595


         Old Country Road, Westbury, New York.

                    60. At all times hereinafter   mentioned, Defendant, RETAIL GROCERS

         GROUP, INC.       d/b/a FINE FARE SUPERMARKET,           supervised the property known as

         595   Old Counffy Road, Westbury, New York.




                                                 1.1   of   25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 13 of 26 PageID #: 20
                                                                                         rNDEX NO. 60'1488/2020
NYSCEF DOC.   NO,   1                                                              RECEIVED NYSCEF: 07 /23/2020




                    6L.   At all times relevant herein, Defendant, RETAIL     GROCERS GROUP,INC.

         d/b/a FINE       FARE SLIPERMARKET, was responsible for maintenance of the property

         known as 595 Old Country Road, Westbury, New York.

                    62.   At all times relevant herein, Defendant, RETAIL     GROCEITS GROUP,INC.

         d/b/a FINE FARE SUPERMARKET, its agents, servants, employees, andf or licensees,
         was responsible for maintenance of the property known as 595 Old Country Road,

         Westbury, New York

                    6g, At all times relevant herein, it          was the duty of Defendant, RETAIL

         GROCERS GROUR INC.            d/b/a   FINE FARE SUPERMARKET; its agents, servants,

         employees, andf or licensees to maintain the property known as 595 Old Country Road,

         Westbury, New York.

                    64. At all times relevant herein, it          was the duty of Defendant, RETAIL

         GROCERS GROUR INC.            d/b/a   FINE FARE SUPERMARKET, its agents, servants,

         employees , and/ or licensees to maintain said premises in a reasonably safe condition    for

         persons using the same, including Plaintiff herein, by removing accumulations of

         slippery substances from the floor.

                    65.   On or about ]uly 19, 20L9, the property known as 595 Old Country Road,

         Westbury, New York was in a dangerous, defective, hazardous, and unsafe condition.

                    66.   On or about luly L9i,2019, the property known as 595 Old Country Road,

         Westbury, New York was in a dangerous, defective, hazardous, and unsafe condition due

         to the     negligence, recklessness, carelessness and culpability     of Defendant,   RETAIL

         GROCERS GROUP,INC.          d/b/a FINE FARE SUPERMARKET.



                                                   12   of   25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 14 of 26 PageID #: 21
                                                                    a                       rNDEXNO. 607488/2020
NYSCEF DOC.   NO,   1                                                                RECEIVED NYSCEF: 01 /23/2020




                    67   .   On or about July 19,2019, Plaintiff, MARGUERITE RUGGERI, properly was

         at the property known as 595 Old Country Road, Westbury, New York.

                    68.      On or about July 19,20L9, Plaintift MARGUERITE RUGGERI, was caused

         to fall at the property known as 595 Old Country Road, Westbury, New York.

                    69.      On or about luly 19,2019, Plaintift MARGUERITE RUGGERI, was caused

         to fall at the properfy known as 595 Old Country Road, Westbury, New York as a result

         of a dangerous, defective, hazardous, and unsafe condition.

                    70.      On or about July L9,2019, Plaintift MARGUERITE RUGGERI, was caused

         to fall at the property known as 595 Old Country Road, Westbury, New York as a result

         of the     recklessness, carelessness, and culpability         of Defendant, RETAIL   GROCERS

         GROUP, INC.          d/b/a FINE FARE   SUPERMARKET.

                    7'J".    By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, was caused

         to sustain serious bodily at the time and place described above.

                    72.      By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, was caused

         to sustain serious bodily injury due the negligence, recklessness,            carelessness and

         culpability of Defendant, RETAIL GROCERS GROUP, INC, d,/b/a FINE FARE

         SUPbRMARKET.

                    73.      By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, has been

         damaged in an amount, which exceeds the jurisdictional limits of all state courts save the

         Supreme Court of the State of New York.




                                                     L3   of   25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 15 of 26 PageID #: 22
                                                                                           NO. 50'1488/2020
                                                                                       rNDEX
NYSCEF DOC.   NO.   1                                                          RECEIVED NYSCEF: 07 /23/2020




                                  As exp Fon n TsmD CAUSE oF AcTIoN
                                       WESTBURY PROPERTIES, t.L.C.
                                                  luly19,20L9

                    74.   Plaintift MARGUERffi RUGGERI, repeats, reiterates, and realleges each

         and every allegation contained in the preceding paragraphs as thoughfully set forth below.

                    75.   At all times hereinafter mentioned, Defendant, WESTBURY   PROPERTIES,

         L.L.C., owned the property known as 595 Old Country Road, Westbury, New York.

                    76.   At all times hereinafter mentioned, Defendant, WESTBURY PROPERTIE9

         L.L.C., was the lessor of the property known as 595 Old Country Road, Westbury, New

         York.

                    77.   At all times hereinafter mentioned, Defendant, WESTBURY   PROPERTIES,

         L.L.C., was the lessee of the property known as 595 Old Country Road, Westbury, New

         York.

                    78.   At all times hereinafter mentioned, Defendant, WESTBURY PROPERTIE9

         L.L.C., maintained the property known as 595 Old Country Road, Westbury, New York.

                    79.   At all times hereinafter mentioned, Defendant, WESTBURY   PROPERTIES,

         L.L.C., managed the property known as 595 Old Country Road, Westbury, New York.

                    80.   At all times hereinafter mentioned, Defendant, WESTBURY   PROPERTIES,

         L.L.C., repaired the property known as 595 Old Country Road, Westbury, New York.

                    8L.   At all times hereinafter mentioned, Defendant, WESTBURY   PROPERTIES,

         L.L.C,, controlled the property known as 595 Old Country Road, Westbury, New York.

                    82.   At all times hereinafter mentioned, Defendant, WESTBURY   PROPERTIES,

         L.L.C., operated the property known as 595 Old Country Road, Westbury, New York.




                                                  L4   of   25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 16 of 26 PageID #: 23
                                                                                         INDEX NO. 607488 /2020
NYSCEF DOC.   NO.   ].                                                             RECEIVED NYSCEF: 07 /23/2020




                    83.   At all times hereinafter mentioned, Defendant, WESTBURY      PROPERTIES,

         L.L.C., supervised the property known as 595 Old Country Road, Westbury, New York.

                    84.   At all times relevant hereiry Defendant, WESTBURY     PROPERTIES, L,L.C.,

         was responsible for maintenance of the property known as 595 Old Country Road,

         Westbury, New York.

                    85.   At all times relevant herein, Defendant, WESTBURY     PROPERTIES, L:L.C.,

         its agents, servants, employees, and/or licensees, was responsible for maintenance of the

         property known as 595 Old Country Road, Westbury, New York.

                    86. At all times relevant herein, it was the duty of Defendant,      WESTBURY

         PROPERTIES, L.L.C., its agents, servants, employees, arrdf or licensees to maintain the

         property known as 595 Old Country l(oad, Westbury, New York.

                    87. At all times relevant herein, it was the duty of Defendant, IAIESTBURY
         PROPERTIES, L.L.C., its agents, servants, employees,       and/or licensees to maintain said

         premises in a reasonably safe condition for persons using the same, including Plaintiff

         hereir! by removing accumulations of slippery substances from the floor.

                    88.   On or about July L9, 201.9, the property known as 595 Old Country Road,

         Westbury, New York was in a dangerous, defective, hazardous, and unsafe condition.

                    89.   On or about July L9, 20L9, the property known as 595 Old Country Road,

         Westbury, New York was in      a   dangerous, defective, hazardous, and unsafe condition due

         to the negligence, recklessness, carelessness and culpability of Defendant, WESTBURY

         PROPERTIES, L.L.C.




                                                     15   of   25
   Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 17 of 26 PageID #: 24
                                                                     rNDEX N0. 607488/2020
NYSCEF DOC.   NO.   ].                                                           RECEIVED NYSCEF:      O7   /23/2020



                    90.    On or about [uly19,2019, Plaintift MARGUERITERUGGERI, properly was

         at the property known as 595 Old Country Road, Westbury, New York.

                    91,.   On or about July L9,20L9, Plaintift MARGLIERITE RUGGERI, was caused

         to fall at the property known as 595 Old Country Road, Westbury, New York.

                    92.    On or about July 19, 2019, Plaintift MARGUERITE RUGGERI, was caused

         to fall at the property known as 595 Old Country Road, Westbury, New York, as a result

         of a dangerous, defective, hazardous, and unsafe condition.

                    93.    By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, was caused

         to sustain serious bodily at the time and place described above.

                    94.    By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, was caused

         to sustain serious bodily injury due the       negligence, recklessness, carelessness and

         culpability of Defendant, WESTBURY PROPERTIES, L.L.C.

                    95.    By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, has been

         damaged in an amount, which exceeds the jurisdictional limits of all state courts save the

         Supreme Court of the State of New York.


                                  As aNp Fon a Founru Causn or AcrroN
                                            WESTBURY MEAT CORP.
                                                 Juty79,2019

                    96.    Plaintiff, MARGUERITE RUGGERI, repeats, reiterates, and realleges each

         and every allegation contained in the preceding paragraphs as though fully set forth below.

                97.        At all times hereinafter mentioned, Defendant, WESTBURY MEAT CORP.,

         owned the property known as 595 Old Country Road, Westbury, New York.




                                                   L6 of   25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 18 of 26 PageID #: 25
                                                                      rNDEX N0. 60?488/2020
NYSCEF DOC.   NO,   1.                                                             RECEIVED NYSCEF: 01 /23/2020




                    98.   At all times hereinafter mentioned, Defendant, WESTBURY MEAT       CORP.,

         was the lessor of the property known as 595 Old Country Road, Westbury, New York.

                    gg.   At all times herein#ter mentioned, Defendanti WESTBURY MEAT CORP.,

         was the lessee of the property known as 595 Old Country Road, Westbury, New York.

                    100. At all times hereinafter   mentioned, Defendant, WESTBURY MEAT CORP.,

         maintained the property known as 595 Old Country Road, Westbury, New York.

                    101. At all times hereinafter   mentioned, Defendant, WESTBURY MEAT CORP.,

         managed the property known as 595 Old Country Road, Westbury, New York.

                    102. At all times hereinafter   mentioned, Defendant, WESTBURY MEAT CORP.,

         repaired the property known as 595 Old Country Road, Westbury, New York.

                    103. At all times   hereinafter mentioned, Defendant, WESTBURY MEAT CORP.,

         controlled the property known as 595 Old Country Road, Westbury, New York,

                    '1,04. At all times hereinafter mentioned, Defendant, WESTBURY MEAT CORP.,

         operated the property known as 595 Old Country Road, Westbury, New York.

                    105. At all times hereinafter mentioned,       Defendant, WESTBURY MEAT CORP.,

         supervised the property known as 595 Old Country Road, Westbury, New York.

                    106, At all times relevant herein, Defendant,      WESTBURY MEAT CORP., was

         responsible for maintenance of the property known as 595 OId Country Road, Westbury,

         New York.

              .     107. At all times    relevant herein, Defendant, WESTBURY MEAT CORP., its

         agents, servants, employees, andf or licensees, was responsible for maintenance of the

         property known      as 595   Old Country Road, Westbury, New York.




                                                     t"l of   25
   Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 19 of 26 PageID #: 26
                                                                                             rNDEX NO. 607488/2020
NYSCEF DOC.   NO.   1                                                                  RECEIVED NYSCEF:    O'1   /23/2020



                    108. At all times relevant      hereiry   it was the duty of Defendant, WESTBURY
         MEAT CORP., its agents, servants, employees, andf or licensees to maintain the property

         known as 595 Old Country Road, Westbury, New York.

                    109. At all times relevant      herein,   it was the duty of Defendant, \AIESTBURY
         MEAT CORP., its agents, servants, employees, and/or licensees to maintain said

         premises in a reasonably safe condition for pgrsons using the same, including Plaintiff

         hereiry by removing accumulations of slippery substances from the floor.

                    110.   On or about July L9,2019, the property known as 595 Old Country Road,

         Westbury, New York was in a dangerous, defective, hazardous, and unsafe condition.

                    111.. On or about July 19,2019, the property known        as 595   Old Country Road,

         Westbury, New York was in a dangerous, defective, hazardous, and unsafe condition due

         to the negligence, recklessness, carelessness and culpability of Defendant, WESTBURY

         MEAT CORP.

                    112.   On or about July 19,20L9, Plaintift MARGUERITE RUGGERI, properly was

         at the property known as 595 Old Country Road, Westbury, New York.

                    113.   On or about July   1.9, 2019,   Plaintift MARGUERITE RUGGERI, was      caused

         to fall at the property known as 595 Old Country Road, Westbury, New York.

                    11,4. On or about July    L9, 2019,    Plaintift MARGUERITE RUGGERI, was     caused

         to fall at the property known as 595 Old Country Road, Westbury, New York as a result

         of the recklessness,     carelessness, and culpability      of Defendant,   WESTBURY MEAT

         CORP.




                                                       18 of   25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 20 of 26 PageID #: 27
                                                                      rNDEX N0. 607488/2020
NYSCEF DOC.   NO.   1                                                              RECEIVED NYSCEFT 07 /23/2020




                    1.15. By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, was caused

         to sustain serious bodily at the time and place described above

                    LL6.   By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, was caused

         to sustain serious bodily injury due the negligence, recklessness,         carelessness and

         culpability of Defendant, WESTBURY MEAT CORP.

                    117.. By virtue   o.f,   the foregoing, Plaintiff,. MARGUERITE RUGGERI; has been

         damaged in an amount, which exceeds the jurisdictional limits of all state courts save the

         Supreme Court of the State of New York.



                                     As nruo Fon n Fnru Causr o.E.Aclll.ory
                                               FINE FARE SUPERMARKETS
                                                        luly   19,201,9

                    118. Ptaintift   MARGUERITE RUGGERI, repeats, reiterates, and realleges each

         and every allegation contained in the preceding paragraphs as though fully set forth below.

                    119. At all times hereinafter mentioned, Defendant, FINE                  FARE

         SLIPERMARKETS, owned the property known as 595 Old Country Road, Westbury, New

         York.

                    L20. At all times hereinafter mentioned, Defendant, FINE                  FARE

         SUPERMARKETS, was the lessor of the property known as 595 Old Country Road,

         Westbury, New York.

                    I21,. At all times hereinafter mentioned, Defendant, FINE                 FARE

         SUPERMARKETS, was the lessee of the prot'erty known as 595 Old Country Road,

         Westbury, New York




                                                        19 of   25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 21 of 26 PageID #: 28
                                                                                    rNDEX NO. 607488/2020
NYSCEF DOC.   NO.   1                                                         RECEIVED NYSCEF     O'7   /23/2020



                    122. At all times hereinafter mentioned, Defendant, FINE              FARE

         SUPERMARKETS, maintained the property known as 595 Old Country Road, Westbury,

         New York.

                    123. At all times hereinafter mentioned, Defendant, FINE              FARE

         SUPERMARKETS, managed the property known as 595 Old Country Road, Westbury,

         New York.

                    I24. At all times hereinafter mentioned, Defendant, FINE              FARE

         SUPERMARKET9 repaired the property known as 595 Old Country Road, Westbury,

         New York.

                    125. At all times hereinafter mentioned, Defendant, FINE              FARE

         SUPERMARKETS, controlled the property known as 595 Old Country Road, Westbury,

         New York.

                    L26, At all times hereinafter mentioned, Defendant, FINE              FARE

         SUPERMARKETS, operated the property known as 595 Old Country Road, Westbury,

         New York

                    127. At all times hereinafter mentioned, Defendant, FINE             FARE

         SUPERMARKETS, supervised the prbperty known as 595 Old Country Road, Westbury,

         New York.

                    128.   At dll times relevant herein, Defendant, FINE FARE SUPERMARKETS, was

         responsible for maintenance of the property known as 595 Old Country Road, Westbury,

         New York.




                                                  20 ot   25
    Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 22 of 26 PageID #: 29
                                                                      rNDEX N0. 607488/2020
NYSCEF DOC.   NO.   1                                                            RECETVbD NYSCET: 0'l   /23/2020



                    I29.   At all times relevant herein, Defendant, FINE FARE SUPERMARKETS, its

         agents, servants, employees, arrd/ or licensees, was responsible for maintenance of the

         property known as 595 Old Country Road, Westburp New York.

                    130. At all times   relevant herein,   it was the dufy of Defendant, FINE FARE
         SUPERMARKETS, its agents, servants, employees, artd/or licensees to maintain the

         .property known as.595 Old Country Road, Westbury, New York

                    131. At all times   relevant hereiry   it was the duty of Defendant, FINE FARE
         SUPERMARKETS, its agents, servants, employees, and/ or licensees to maintain said

         premises in a reasonably safe condition for persons using the same, including Plaintiff

         herein, by removing accumulations of slippery substances from the floor.

                    132.   On or about July L9, 2019, the property known as 595 Old Country Road,

         Westbury, New York was in a dangerous, defective, hazardous, and unsafe condition.

                    133.   On or about ]uly 19, 2019, the property known as 595 bld Country Road,

         Westbury, New York was in a dangerous, defective, hazardous, and unsafe condition due

         to the negligence, recklessness, carelessness and culpability of Defendant, FINE FARE

         SUPERMARKETS.

                    134. on or about July 19,2019,   Plaintiff, MARGUERITE RUGGERI, properly was

         at the property known as 595 Old Country Road, Westbury, New York.

                135.       On or about July L9,2019, Plalrrtift MARGTIERITE RUGGERI, was caused

         to fall at the property known as 595 old Country Road, westbury, New York.

                136.       On or about luly 19,20L9, Plaintiff, MARGUERITE RUGGERI, was caused

         to fall at the property known as 595 Old Country Road, Westbury, New York as a result




                                                     27 of   25
   Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 23 of 26 PageID #: 30
                                                                                       rNDEX NO. 607488 /2020
NYSCEF DOC.   NO.   1                                                            RECEIVED NYSCEP:     0'7   /23/2020



         of the recklessness/ carelessness, and culpability of          Defendant, FINE FARE

         SUPERMARKETS.

                    137,   By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, was caused

         to sustain serious bodily at the time and place described above.

                    138.   By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, was caused

         to sustain serious bodily injury due the negligence, recklessness,       carelessness and

         culpability of Defendant, FINE FARE SUPERMARKETS.

                    139.   By virtue of the foregoing, Plaintiff, MARGUERITE RUGGERI, has been

         damaged in an amount, which exceeds the jurisdictional limits of all state courts save the

         Supreme Court of the State of New York


                    WHEREFORE, Plaintift MARGUERITE RUGGERI, demands judgment in the

         Flnsr Causn oF AcrIoN against Defendant, TARGET CORPORATION, in an amount

         which exceeds the monetary limits of all Courts having jurisdiction save the Supreme

         Court of the State of New York; judgment in the Sncorup Ceusr oF AcrroN against

         Defendants, RETAIL GRocERs cRouP, INC.                d/b/a FINE FARE   SUPERMARKET,

         judgment in       the THInp   Ceusn oF AcrIoN against WESTBURY PROPERTIES, L.L.C.,

         judgment in the FouRtn Causr oF AcrIoN against WESTBURY MEAT CORP., and

         judgment in the Ftrrn Ceusn oF AcrIoN against FINE FARE SUPERMARKETS in an

         amount which exceeds the monetary limits of all Courts having jurisdiction save the

         Supreme Court of the State of New York together with interest, costs, and disbursements

         of this action.




                                                  22 of   25
   Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 24 of 26 PageID #: 31
                                                                                   INDEX NO. 60'7488/2020
NYSCEF DOC.   NO.   1                                                   RECEIVED NYSCEF: 07     /23/2020



         Dated: Mineola, New York
                        July 23,2020

                                                     Yours, etc.

                                                     WrtrzPescALE

                                                                   (.
                                                     By: BRIAN C. PASCALE
                                                     Attorney s for Plain   tilf
                                                     MARGUERITE RUGGER/
                                                     221 Mineola Boulevard
                                                     Mineola, New York 11501
                                                     Tel: (516) 280-4716




                                        23 of   25
   Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 25 of 26 PageID601488/2020
                                                                               #: 32
                                                                                             rNDEX NO,
NYSCEF DOC.   NO.   1                                                                 RECEIVED   NYscEr.    07   /23/2020




                                                         VERIFICATTON

              STATE OF NEW YORK              I
              COUNTY OF NASSAU               )   ss.:


              MARGUERITE RUGGERI, being d.uly sworn/ says:

                        I am a Plainriff in the action herein. I have read the annexed SUMMONS &

              COMPLAINT and know the contents thereof, and the same are true to my knor.r,ledge,

              except those matters therein which are stated to be alleged upon information and beliel

              and as to those matters we believe them to be true. My belief as to tl'rose matters therein

              not stated upon knowledge, is based upon facts, records, and other pertinent information

              contained in my personal files.

              Dated: Mineola, New York
                     luly 23,2020




              Sworn to before me this
              23rd day of July, 2020




                    Notary      blic

                                   NIOOLEA. PASCALE
                              Norary                         Yon
                                       Ri?'lii*t3l3 il;5ew
                                Qualilied ln Nassau     County \.?J
                           @mmisslon Explres December 2, 205(




                                                              24 of   25
   Case 2:21-cv-04264-GRB-AYS Document 1-1 Filed 07/29/21 Page 26 of 26 PageID #: 33
                                                                                                       INDEX NO. 607488/2020
NYSCEF DOC.   NO.   1                                                                            RECEIVED NYSCEF: 07 /23/2020

                          607488/2020
         Index No.:

         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NASSAU


         MARGUERITE RUGGERI,
                                                                                                      Plaintifl

                                                         -against-



         TARGET CORPORATION, RETAIL
         GROCERS GROUR INc. d/b/a FINE
         FARE SUPERMARKET, WESTBURY
         PROPERTIES, L.L.C., WESTBURY
         MEAT CORP., and FINE FARE
         STIPERMARKET'

                                                                                                     Defendants



                                          SUMMONS and COMPLAINT


                                                 WurzPlsq_err
                                              Attorneys for Plaintiff
                                                SAM V, RUGGERI
                                              22l Mineola Boulevard
                                             Mineola, New York 11501.
                                                TeL (515) 280-4776


                                   CERTIFICATION PURSUANT TO          22 N.Y.C.R.R. S 130-1.1a

             Brian C. Pascale hereby certifies that, pursuant to 22 N.Y.C.R.R, S 130-1.1a, the foregoing
         SUMMONS & COMPLAINT is not frivolous, nor frivolously presented.

         Dated: Mineola, New York
                    July 23,2020
                                                                  BRIAN C. P.ASCALE



                                                            Pesce
                                               A   rronNEys FoR Prarirrrrrr




                                                        25 of    25
